215 F.2d 33
DODSONv.UNITED STATES.
No. 12008.
United States Court of Appeals, District of Columbia Circuit.
Argued May 25, 1954.
Decided June 10, 1954.

Mr. Samuel L. Dean, Jr., Washington, D. C., with whom Mr. John J. Spriggs, Jr., Washington, D. C., was on the brief, for appellant.
Mr. Gerard J. O'Brien, Asst. U. S. Atty., Washington, D. C., with whom Mr. Leo A. Rover, U. S. Atty., and Mr. Lewis Carroll, Asst. U. S. Atty., Washington, D. C., was on the brief, for appellee.
Before PRETTYMAN, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried by a jury, and convicted of robbery. He complains of the interrogation of witnesses by the court and of remarks made to the jury by the prosecuting attorney. We have examined the record in these respects and find no error affecting substantial rights of the appellant. The judgment of the District Court is therefore


2
Affirmed.